                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


EMMANUEL QUENTIN WYLIE,                        2:19-CV-11792-TGB

                 Plaintiff,

                                             ORDER GRANTING
      vs.                               APPLICATION TO PROCEED
                                         IN FORMA PAUPERIS AND
12345 3RD STREET LLC,                    SUMMARILY DISMISSING
                                                  CASE
                 Defendants.



     On June 13, 2019, Plaintiff filed a Complaint that appears to seek

condemnation of property located at 12345 3rd Street, Highland Park,

Michigan. ECF No. 1. Plaintiff did not pay the filing fee, instead seeking

to proceed in forma pauperis. ECF No. 2. Plaintiff then sought to add the

Wayne County Treasurer as a defendant. ECF No. 4.

     Because the Complaint is frivolous and fails to state a claim on

which relief can be granted, the Court will GRANT Plaintiff’s application

to proceed in forma pauperis, DISMISS the Complaint, and DENY as

moot Plaintiff’s Motion to Add Defendant.
     When a person seeks to proceed in court without prepayment of fees

(in forma pauperis), the Court must determine whether the action is

“frivolous” or “fails to state a claim on which relief may be granted.” 28

U.S.C. § 1915(e)(2)(B)(i)–(ii). If so, the Court must dismiss the Complaint.

Id. An action is frivolous if “it lacks an arguable basis either in law or in

fact.” Nietzke v. Williams, 490 U.S. 319, 325 (1990).

     Plaintiff’s Complaint is a rambling string of legal phrases and

citations related to condemnation of real and personal property by

eminent domain. Eminent domain is “[t]he inherent power of a

governmental entity to take privately owned property . . . and convert it

to public use, subject to reasonable compensation for the taking.” Black’s

Law Dictionary, eminent domain (11th ed. 2019). Plaintiff is not a

governmental entity and alleges no facts sufficient for the Court to

conclude that he is acting with delegated governmental authority.

     Plaintiff’s Complaint has no basis in law or fact. It therefore fails to

state a claim on which relief can be granted and is frivolous. For these

reasons, the Court GRANTS Plaintiff’s application to proceed in forma
pauperis but DISMISSES the Complaint. Plaintiff’s pending motion is

DENIED as moot.



     DATED July 18, 2019.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge



                     CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the
parties of record on this date, July 18, 2019, by electronic and/or postal
mail.


                                       S/A. Chubb
                                       Case Manager and Deputy Clerk
